Citation Nr: 1036438	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  10-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left foot disability.

(The issues of entitlement to service connection for left hip and 
left leg disabilities are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The Veteran had active service from October 14, 1997, to November 
5, 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On her VA Form 9 of April 2010, which perfected her appeal of the 
issue listed on the title page of this action, the Veteran 
checked the box indicating that she desired a Board 
videoconference hearing.  The Board will accordingly remand the 
case to afford the Veteran her requested hearing.

With regard to representation, a valid power of attorney in favor 
of the Disabled American Veterans is on file.  In March 2010, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated a March 2009 Board decision addressing service connection 
for left hip and left leg disabilities, and remanded those issues 
to the Board.  The Veteran thereafter executed a VA Form 21-22a 
in favor of an attorney, but on that form she specifically 
limited his representation to the left hip and left leg matters.  

On her April 2010 VA Form 9, the Veteran expressed her belief 
that she was no longer represented by the DAV because she had 
hired an attorney with respect to the left hip and left leg 
matters.  Given, however, that the power of attorney she signed 
in favor of the attorney was limited to issues separate from that 
of the left foot disorder, she in fact continues to be 
represented by the DAV on that issue.  On remand, the RO should 
seek clarification from her regarding her desire for 
representation in the matter listed on the title page of this 
action. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that she clarify her desires for 
representation in the appeal for service 
connection for left foot disability.  The 
Veteran should be provided with the 
appropriate form for appointing a 
representative.

2.  The RO should then schedule the Veteran 
for a videoconference hearing before a 
Veterans Law Judge.  She should be notified 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant and her representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

